Citation Nr: 1519927	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-22 666	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture of the left clavicle.

2.  Entitlement to service connection for residuals of a fracture of the left ribs.

3.  Entitlement to service connection for a ruptured spleen.

4.  Entitlement to service connection for traumatic brain injury (TBI).

5.  Entitlement to service connection for residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to November 1992 and from October 2001 to December 2004; he also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Iowa Army National Guard, including from January to April 1982 and in August 1983.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from November 2011 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2014, and a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Veteran was injured in a motor vehicle accident that occurred on August 4, 1983.  

2.  The Veteran was returning directly from authorized duty training at the time of the accident.

3.  The evidence is at least in equipoise as to whether the Veteran's residuals of a fracture of the left clavicle are causally related to ACDUTRA.

4.  The evidence is at least in equipoise as to whether the Veteran's residuals of a fracture of the left ribs are causally related to ACDUTRA.
5.  The evidence is at least in equipoise as to whether the Veteran's ruptured spleen is causally related to ACDUTRA.

6.  The evidence is at least in equipoise as to whether the Veteran's TBI is causally related to ACDUTRA.

5.  The Veteran's current impingement syndrome of the right shoulder is not etiologically related to complaints of right shoulder injury in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a fracture of the left clavicle have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.6(e)(2), 3.102, 3.303 (2014).

2.  The criteria for service connection for residuals of a fracture of the left ribs have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.6(e)(2), 3.102, 3.303 (2014).

3.  The criteria for service connection for a ruptured spleen have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.6(e)(2), 3.102, 3.303 (2014).

4.  The criteria for service connection for TBI have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.6(e)(2), 3.102, 3.303 (2014).

5.  The criteria for service connection for residuals of a right shoulder injury are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in August 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the August 2010 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A VA shoulder evaluation, with nexus opinion, was obtained in December 2011 and a subsequent nexus opinion was obtained in June 2013.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the December 2011 and June 2013 VA examination and opinions obtained in this case are adequate, as they involve review of the claims file, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has a right shoulder disability due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to issue of entitlement to service connection for residuals of a right shoulder injury has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his April 2014 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the April 2014 travel board hearing, the Veteran's representative, Military Order of the Purple Heart, and the undersigned VLJ asked the Veteran questions about his service connection claim for residuals of a right shoulder injury.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for service connection.  The VLJ and the Veteran's representative also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Because the issues of entitlement to service connection for residuals of a fracture of the left clavicle, for residuals of a fracture of the left ribs, for a ruptured spleen, and for a TBI are being granted in full on appeal, no further notice or development under the Veteran Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is needed with respect to these issues.


Analysis of the Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which was incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).
Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

VA regulations provide that a Veteran who is disabled from an injury which occurs while proceeding directly to or returning directly from ACDUTRA or INACDUTRA may be deemed to be on ACDUTRA or INACDUTRA at the time of the accident.  38 C.F.R. § 3.6(e)(2).  However, the burden of proof is on the Veteran to establish that the accident occurred while he was proceeding directly to, or returning directly from, duty training.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).





Service Connection For Left Clavicle, Left Ribs, Ruptured Spleen, and TBI

The Veteran has contended, including at his April 2014 travel board hearing, that the injuries he incurred in an automobile accident in August 1983 were in the line of duty (LOD).  

The evidence shows that the Veteran was involved in a motor vehicle accident on August 4, 1983 in which he sustained multiple injuries.  He testified at his April 2014 travel board hearing that he was returning from training on his normal route home when he stopped for gas and to go to the home of a friend who lived two doors down from the gas station; he then started driving home when he was forced to swerve out of the way of a car in his lane, which resulted in him losing control of the car and injuring himself.

Also on file is an motor vehicle investigative report from the state of Iowa, dated August 4, 1983, in which it was noted that the Veteran's vehicle was traveling westbound on a county gravel road when it topped the hill and observed a second non-contact vehicle travelling eastbound.  The Veteran steered to the north, lost control of the car, and travelled partially in the north ditch before crossing the road and driving into the south ditch.  The Veteran's vehicle then struck Form Field Drive, causing it to become airborne and to roll, landing and continuing to roll, before coming to a final rest against a utility pole.  

According to an August 5, 1983 Statement of Medical Examination and Duty Status, the Veteran was on ACDUTRA from August 1, 1983 to August 5, 1983.  Although markings on this form to medical questions were outside the boxes provided, this form appears to indicate that the Veteran was  not under the influence of alcohol and was mentally sound.  The Veteran was relieved from duty at 1430 on August 4, 1983 and was on pass status until August 5, 1983 at 0600.  The accident occurred at 1720 on August 4, 1983.  

According to a sworn statement from the Veteran dated August 15, 1983, he was relieved from duty at the Organizational Maintenance Squadron (OMS) at 1430 on August 4, 1983 and stopped at a convenience store to pick up a soda at approximately 1445.  He arrived in Knoxville, Iowa at approximately 1520 and stopped at L.W.'s house to make arrangements to pick up her husband, R.W., who was returning from basic training, at the airport on August 5, 1983.  He left L.W.'s house at approximately 1710 to return home and does not remember anything after that until he regained consciousness in Mercy Hospital.

According to a sworn statement from L.W., dated August 19, 1983, the Veteran arrived at her house at approximately 1530 on August 4, 1983 to make arrangements to pick up R.W. at the airport on August 5, 1983; he left the house at approximately 1715.  

According to a September 1983 Department of the Army Line of Duty Determination, the Veteran was traveling home from training with the OMS on August 4, 1983 when, at approximately 1720 hours, he was involved in a single vehicle accident.  The Medical diagnoses were cerebral, chest, and abdominal injuries.  It was concluded that the Veteran's accident was in the line of duty.  

Mercy Hospital records reveal that the Veteran was hospitalized in August and September 1983 as the result of multiple trauma from an automobile accident.  
X-rays of the clavicle showed a fracture of the mid-shaft, in good condition.  The discharge diagnoses were cerebral contusion, pulmonary contusion, rib fractures, and ruptured spleen.  

The Veteran testified at his travel board hearing in April 2014 that he drove his normal route home after leaving his duty station on August 4, 1983 and only stopped for gas and to see L.W., who lived two doors down from the gas station, prior to the accident.  

The question that must be determined is whether the Veteran was "returning directly from ACDUTRA" when he was injured in the motor vehicle accident on August 4, 1983.  The evidence indicates that he was returning on his normal route home when he was involved in the accident.  Although he stopped for gas and to talk to L.W., it does not appear that this required him to drive out of his way.  After an investigation, the Department of the Army concluded in an August 1983 LOD Determination that the Veteran's motor vehicle accident was in the line of duty.

After review of the evidence as a whole, the Board finds that the evidence is at least in equipoise as to whether the Veteran's residuals of a fracture of the left clavicle, residuals of a fracture of the left ribs, ruptured spleen, and TBI were incurred while performing training on August 4, 1983.  

By extending the benefit of the doubt to the Veteran, as required by law, the Board finds that service connection for residuals of a fracture of the left clavicle, for residuals of a fracture of the left ribs, for a ruptured spleen, and for a TBI is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


Service Connection For Right Shoulder

The Veteran has contended, including at his April 2014 travel board hearing, that he injured his right shoulder in service in March 2003 and that his current right shoulder disability is causally related to his service injury.  

The Veteran's service treatment records reveal the notation in March 2003 that the Veteran had jammed his left sacroiliac joint, compounded by muscle spasms and swelling; he also suffered from a strained right shoulder with a slightly bruised musculature over the right humeral head, as well as a strained cervical spine.  These injuries were due to a fall on February 26, 2003.

When examined by VA in December 2011, the Veteran gave a history of several shoulder injuries in service without treatment but with pain since service.  The diagnosis was mild right shoulder impingement, which affected his ability to work by limiting use of the right shoulder above shoulder level.  According to the examiner, the Veteran's right shoulder complaints are not secondary to an injury in service because there was no evidence in the service medical records of a right shoulder injury, complaint, or treatment and because impingement syndrome does not occur secondary to a fall/contusion of the back, especially with no shoulder complaints following the injury.

Another opinion was obtained from a different VA medical professional in June 2013, based on a review of the record.  The reviewer discussed the Veteran's medical history and noted that the Veteran complained of constant right shoulder pain since service.  The reviewer opined that the Veteran's current right shoulder impingement was less likely than not incurred in or caused by the in-service injury because a finding of any damage to the ligaments of the right shoulder would be speculation without any further work-up at the time of the incident, because there are no service treatment records showing multiple treatments or further examination of the right shoulder, and because there were no subsequent complaints of right shoulder disability in service.  Recent X-rays of the right shoulder were unremarkable.  The reviewer concluded that the record indicated that the Veteran' s right shoulder problem in service had resolved by discharge.  The reviewer went on to note that a lot of time has elapsed since service discharge in which an injury to the right shoulder could have occurred.

The veteran testified at his April 2014 hearing that he injured his right shoulder in service when he slipped and fell on ice in March 2003 and that it has bothered him ever since.

Although there is evidence of a strained right shoulder in service, this appears to be acute and transitory with no post-service sequelae.  The nexus opinions on file, dated in December 2011 and June 2013, are against the claim.  Even though the December 2011 VA opinion must be discounted because the examiner did not note the Veteran's March 2003 right shoulder complaints, the June 2013 opinion is based on a review of the entire record and contains several rationales for the opinion.  There is no medical opinion linking the Veteran's post-service right shoulder impingement disability to service.  Consequently, the Board finds that the evidence does not relate the Veteran's current impingement syndrome of the right shoulder to service.  

Although the Veteran is competent to report his subjective shoulder symptoms, such as pain, he is not competent to report that he has a current shoulder disability due to service.  The diagnosis of impingement syndrome and the determination of the etiology of such a disability are medical questions and require medical expertise.  A layperson is not competent to address these questions.    

Because the preponderance of the objective and probative medical evidence of record is against the Veteran's claims for service connection for residuals of a right shoulder injury, service connection must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of a fracture of the left clavicle is granted.

Entitlement to service connection for residuals of a fracture of the left ribs is granted.

Entitlement to service connection for a ruptured spleen is granted.

Entitlement to service connection for a TBI is granted.

Entitlement to service connection for residuals of a right shoulder injury is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


